UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1714


HENDRICK TOWNSEND,

                      Plaintiff – Appellant,

          v.

COUNTY OF ACCOMACK, Department of Building and Zoning;
DAVID    FLUHART,    Director;    STEVEN    MINER,    County
Administrator; MARK BOWDEN; TOM WILLET; DAVE ENGLEHART;
GRACIE MILBOURNE; WALTER WESSELS; LARRY GIDDENS; TODD
GODWIN; BILLY MURPHY, Deputy; THOMAS DIX; NANCY MATTHEWS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00305-MSD-LRL)


Submitted:   September 26, 2013       Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hendrick Townsend, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS & ST. CLAIR P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hendrick Townsend appeals the district court’s order

dismissing his civil case.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.             Townsend v. Cnty. of Accomack,

No. 2:12-cv-00305-MSD-LRL (E.D. Va. Apr. 30, 2013).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2